DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first evaluation unit and second configuration unit claim 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	A review of the specification reveals that the claimed units are a combination of a processor executing an algorithm stored in memory.  (See Published Spec para. 21)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 12-23, claim 12-23 depend upon canceled claims.  Therefore it is not know what the dependency of any of these claims are.  Please proof read all of your claims.

	Regarding claim 23, claim 23 recites ‘…wherein the Ethernet bus system comprises a CAN bus system…’  It is not clear what Applicant is attempting to claim.  Ethernet and CAN are two different standards and therefore it is not clear how an Ethernet systems is a CAN bus system.

	Regarding claim 25, claim 25 claims a bus system as in claim 14.  Claim 14 is unclear as outlined above therefore, claim 25 has clarity issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (2006/0253853), and further in view of Hammerschmidt (2016/0218828).

Regarding claim 11, Jiang discloses a method for controlling a utilization of a bus system of a transportation means, comprising the steps of: (See Jiang para. 4; automotive (e.g. transportation means); fig. 1, 2 bus system)
	determining a first piece of information representing a current and/or a future utilization of the bus system, (See Jiang fig. 2; box 56 derive usage request function (e.g. first piece of information) for each processor and compute peak and average usage requests (e.g. current and/or future utilization); box 54 bus)
determining a second piece of information representing respective data transmission time periods for a plurality of bus subscribers which transmit data by means of the bus system, as a function of the first piece of information, (See Jiang fig. 2; box 58; optimizing message transmission windows within their earliest starting times and latest ending time (e.g. time periods; a second piece of information) which is a function of box 56; fig. 1; actuator and sensor (e.g. plurality of bus subscribers))
adjusting respective data transmission time periods for the plurality of bus subscribers, as a function of the second piece of information, and  (See Jiang fig. 2; box 60; based on optimized message transmission windows perform independent scheduling (e.g. adjusting respective data transmission time periods); see also para. 42)
transmitting data by the plurality of bus subscribers within the respective adjusted data transmission time periods using the bus system. (See Jiang para. 41; optimized message transmission time window; para. 42; message actually sent on bus according to adjusted time periods)
	Jiang discloses a processor that connects multiple sensors to the bus.  Jiang does not explicitly disclose wherein each sensor transmits data to the bus.  However, Hammerschmidt does disclose wherein each sensor transmits data to the bus.  (See Hammerschmidt para. 32; sensor transmits data to the bus during a time slot)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jiang to include the teaching of wherein each sensor transmits data to the bus of Hammerschmidt with the motivation being to allow for flexible design of sensors and further to allow for more processing and functionality within the sensor and further to allow for easier replacement of faulty parts.

	Regarding claim 12, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1, wherein the bus system is an automotive bus system. (See Jiang para. 4; automotive (e.g. transportation means); fig. 1, 2 bus system)

	Regarding claim 13, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1, wherein the second piece of information comprises a piece of information about at least one of the group consisting of:
a start time point and/or an end time point for a data transmission time period; (See Jiang fig. 2; box 58; optimizing message transmission windows within their earliest starting times (e.g. a start time point) and latest ending time (e.g. end time point) making up a time period)
a start time point and/or an end time point for a time period without a data transmission;
a category of data which are transmitted within the adjusted data transmission time periods;
an identifier for a bus subscriber and/or a group of bus subscribers;
a maximum permissible data volume for a data transmission; and
a mandatory or an optional execution of the data transmission within the suitable data transmission time periods.

	Regarding claim 14, Jiang in view of Hammerschmidt discloses the method as claimed in claim 3, wherein the second piece of information for each bus subscriber of the plurality of bus subscribers:
is identical; or (See Jiang fig. 2; box 60; based on optimized message transmission windows perform independent scheduling (e.g. adjusting respective data transmission time periods); see also para. 42; the second information is identical in that the same optimized message transmission windows is determined)
is determined individually and/or transmitted individually to said bus subscriber.

	Regarding claim 15, Jiang in view of Hammerschmidt discloses the method as claimed in claim 4, wherein the determination of the first piece of information takes place on the basis of:
a predefined bus configuration; and/or
a measurement of the current utilization of the bus system. (See Jiang fig. 2; box 56 derive usage request function (e.g. first piece of information) for each processor and compute peak and average usage requests (e.g. current and/or future utilization); box 54 bus)

	Regarding claim 16, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1, wherein the second piece of information for each bus subscriber of the plurality of bus subscribers:
is identical; or (See Jiang fig. 2; box 60; based on optimized message transmission windows perform independent scheduling (e.g. adjusting respective data transmission time periods); see also para. 42; the second information is identical in that the same optimized message transmission windows is determined)
is determined individually and/or transmitted individually to said bus subscriber.

	Regarding claim 17, Jiang in view of Hammerschmidt discloses the method as claimed in claim 6, wherein the determination of the second piece of information take place on the basis of at least one of the group consisting of:
	future bus usage time periods of respective bus subscribers;
future driving situations of the transportation means;
a current route of the transportation means;
future environmental conditions relating to transportation means; and
a future data transmission requirement of respective bus subscribers. (See Jiang fig. 2; box 56 derive usage request function (e.g. first piece of information) for each processor and compute peak and average usage requests (e.g. current and/or future utilization); second piece of information is based on first piece of information which is based on peak and average usage requests (e.g. current and/or future utilization) which is current usage to predict future utilization)

	Regarding claim 18, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1, wherein the determination of the first piece of information takes place on the basis of:
a predefined bus configuration; and/or
a measurement of the current utilization of the bus system. (See Jiang fig. 2; box 56 derive usage request function (e.g. first piece of information) for each processor and compute peak and average usage requests (e.g. current and/or future utilization); box 54 bus)

	Regarding claim 19, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1, wherein the determination of the second piece of information take place on the basis of at least one of the group consisting of:
	future bus usage time periods of respective bus subscribers;
future driving situations of the transportation means;
a current route of the transportation means;
future environmental conditions relating to transportation means; and
a future data transmission requirement of respective bus subscribers. (See Jiang fig. 2; box 56 derive usage request function (e.g. first piece of information) for each processor and compute peak and average usage requests (e.g. current and/or future utilization); second piece of information is based on first piece of information which is based on peak and average usage requests (e.g. current and/or future utilization) which is current usage to predict future utilization)

	Regarding claim 20, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1, wherein the determination of the second piece of information is carried out on the basis of a self-learning system. (See Jiang fig. 2; box 60; based on optimized message transmission windows perform independent scheduling (e.g. adjusting respective data transmission time periods); see also para. 42; fig. 2; all of figure 2 is a self learning system)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (2006/0253853), and further in view of Hammerschmidt (2016/0218828) and further in view of Keating (2007/0268839).

	Regarding claim 21, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1.  Jiang discloses that data is place in a slot and transmitted sequentially.  (See Jiang para. 42, fig. 5)  Jiang in view of Hammerschmidt does not explicitly disclose wherein the data is divided up before transmitting.  However, Keating does disclose wherein the data is divided up before transmitting.  (See Keating para. 19; data stream is split into time slots)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jiang in view of Hammerschmidt to include the teaching of wherein the data is divided up before transmitting of Keating with the motivation being to allow for fair scheduling of devices and reduce jitter and delay and further to allow for retransmission of lost smaller portions of data which saves bandwidth.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (2006/0253853), and further in view of Hammerschmidt (2016/0218828) and further in view of Xiao (2012/0164989).

	Regarding claim 22, Jiang in view of Hammerschmidt discloses the method as claimed in claim 1, wherein the bus system is an automotive bus system, (See Jiang para. 4; automotive (e.g. transportation means); fig. 1, 2 bus system)  Jiang in view of Hammerschmidt does not explicitly disclose the automotive bus system comprising an Ethernet bus system.  Xiao does disclose the automotive bus system comprising an Ethernet bus system.  (See Xiao para. 38; auto network is Ethernet or CAN)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jiang in view of Hammerschmidt to include the teaching of the automotive bus system comprising an Ethernet bus system of Xiao with the motivation being to provide compatibility with systems that utilize these standards which saves time and money.

	Regarding claim 23, Jiang in view of Hammerschmidt discloses the method as claimed in claim 12.  Jiang in view of Hammerschmidt do not explicitly disclose wherein the Ethernet bus system comprises a CAN bus system.  However, Xiao does disclose wherein the Ethernet bus system comprises a CAN bus system.  (See Xiao para. 38; auto network is Ethernet or CAN)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jiang in view of Hammerschmidt to include the teaching of wherein the Ethernet bus system comprises a CAN bus system of Xiao with the motivation being to provide compatibility with systems that utilize these standards which saves time and money.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (2006/0253853), and further in view of Hammerschmidt (2016/0218828) and further in view of Rao (2008/0025341).

	Regarding claim 24, Jiang discloses a bus system for controlling a utilization of the bus system of a transportation means, comprising: (See Jiang para. 4; automotive (e.g. transportation means); fig. 1, 2 bus system)
a bus load manager comprising a first evaluation unit, and 
a first bus interface of the bus system; (See Jiang fig. 1; unit is combination of processor executing an algorithm stored in memory; first bus interface is connection between processor and bus)
a plurality of bus subscribers and a second bus interface of the bus system; (See Jiang fig. 1;bus subscribers, actuator and sensor; second bus interface is connection between processor and sensor/actuator)
wherein the first evaluation unit is configured, 
in connection with the first bus interface, to determine a first piece of information representing a current and/or a future utilization of the bus system, (See Jiang fig. 2; box 56 derive usage request function (e.g. first piece of information) for each processor and compute peak and average usage requests (e.g. current and/or future utilization); box 54 bus; unit is combination of processor executing an algorithm stored in memory)
to determine a second piece of information representing respective data transmission time periods for the plurality of bus subscribers which transmit data by means of the bus system, as a function of the first piece of information, and (See Jiang fig. 2; box 58; optimizing message transmission windows within their earliest starting times and latest ending time (e.g. time periods; a second piece of information) which is a function of box 56; fig. 1; actuator and sensor (e.g. plurality of bus subscribers))
adjust data transmission time periods as a function of the second piece of information, and (See Jiang fig. 2; box 60; based on optimized message transmission windows perform independent scheduling (e.g. adjusting respective data transmission time periods); see also para. 42)
in connection with the respective second bus interface, to transmit data within the respective adjusted data transmission time periods by means of the bus system. (See Jiang para. 41; optimized message transmission time window; para. 42; message actually sent on bus according to adjusted time periods)
	Jiang discloses a processor that connects multiple sensors to the bus.  Jiang does not explicitly disclose wherein each sensor transmits data to the bus.  However, Hammerschmidt does disclose wherein each sensor transmits data to the bus.  (See Hammerschmidt para. 32; sensor transmits data to the bus during a time slot)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jiang to include the teaching of wherein each sensor transmits data to the bus of Hammerschmidt with the motivation being to allow for flexible design of sensors and further to allow for more processing and functionality within the sensor and further to allow for easier replacement of faulty parts.
Jiang in view of Hammerschmidt does not explicitly disclose transmitting the second piece of information to the plurality of bus subscribers.  However, Rao does disclose transmitting the second piece of information to the plurality of bus subscribers.  (See Rao para. 22; base station assigns time slots to UE and UE transmits according to schedule; multiple UEs (e.g. plurality of subscribers)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jiang in view of Hammerschmidt to include the teaching of transmitting the second piece of information to the plurality of bus subscribers of Rao with the motivation being to prevent buffer overflow and further to coordinate usage of a shared medium so as to efficiently utilize it and reduce jitter and delay.
	

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (2006/0253853), and further in view of Hammerschmidt (2016/0218828).

Regarding claim 25, Jiang in view of Hammerschmidt discloses a transportation means comprising a bus system as claimed in claim 14.  (See Claim 14 rejection; Jiang para. 4; automotive (e.g. automobile))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461